Mr. Justice MacLeary
rendered the following opinion of the court:
In this cause the defendants had been convicted under the gaming laws and condemned to fine and imprisonment. *187Application was made in their behalf to the District Conrt of Ponce for a writ of habeas corpus which was issued, and on the trial the liberation of the prisoners was refused.
The grounds upon which the relief is sought is that the information is defective in not showing the crime, and was not made in the name of the People of Porto Rico, and that the penalty is not proportioned to the crime of which they were convicted.
There is nothing in the record to show what was the form of the information or the defects, if any, which may be therein. A copy of the judgment of conviction is set out and it appears in all things regular and just.
Whatever may have been the irregularities in the form of the information, not rendering it fatally defective, these cannot be considered in proceedings on habeas corpus. It appears that the trial court had jurisdiction of the offense and that the punishment is within the terms of the law. No reason was shown for the liberation of the prisoners, and they were properly remanded to the district jail.
There being no good grounds shown for this appeal the judgment of the court below should be affirmed with costs against the appellants.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Sulz-bacher, concurred.
Mr. Justice Figueras did not sit at the hearing in this case.